Citation Nr: 0604174	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  04-07 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for asthma, obstructive 
lung defect secondary to chemical exposure in service. 

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Theodore Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran had active military service from August 1977 to 
February 1979.  In addition she was a member of the Air 
National Guard (ANG) as well as a full time ANG employee from 
September 1983 to March 1986, and November 1990 to July 2000.  
During this time as a member of the ANG she had periods of 
active duty for training (ACDUTRA) as well as inactive duty 
for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
which denied the claim for entitlement to service connection 
for asthma, and individual unemployability, among other 
issues.  

In August 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO. A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

As noted above, the veteran testified before the undersigned 
in August 2005. At that time, the veteran submitted 
additional evidence dated August 9, 2005. The veteran did not 
waive regional office consideration of this additional 
evidence.  The veteran indicated she wanted that record to be 
reviewed by the RO prior to the Board's consideration.  When 
the Board considers additional evidence without remanding the 
case to the AOJ for initial consideration, and without 
obtaining a waiver from the appellant, it denies appellants 
"one review on appeal to the Secretary." See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003). Therefore, the case must be remanded 
for consideration of the newly associated evidence.

In addition, the Board notes that the August 9, 2005 
additional evidence includes a Social Security Administration 
award letter dated in February 2005.  The medical evidence 
associated with this award is not attached.  The duty to 
assist extends to obtaining records of the Social Security 
Administration (SSA) where they may be relevant to the issue 
under consideration. Murinscak v. Derwinski, 2 Vet. App. 363 
(1992). 

Finally, the veteran's periods of ACDUTRA and INACDUTRA 
status are unclear.  The veteran was a full time ANG employee 
from September 1983 to March 1986, and November 1990 to July 
2000.  This is not considered to be active duty service.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  38  
U.S.C.A. §§ 101 (24), 106, 1110, 1131 (West 2002).  The 
veteran's periods of ACDUTRA and INACDUTRA during her Air 
National Guard service should be obtained.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Take appropriate steps to obtain all of 
the veteran's periods of ACDUTRA and INACDUTRA 
during her Air National Guard service
	However, if other avenues are available 
those should be pursued.

2. The RO should obtain from SSA a copy of the 
February 2005 decision regarding the 
appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon in that decision.

3. After undertaking any other development 
deemed essential in addition to that specified 
above, the RO should review all the new 
evidence and re- adjudicate the veteran's 
claim. Thereafter, the veteran should be 
provided a supplemental statement of the case 
(SSOC). The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and discussion of all pertinent regulations 
since the prior June 2005 supplemental 
statement of the case (SSOC). An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate. The veteran 
need take no action until she is notified. The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

